RESOLUCIÓN
Examinado el Recurso de Certificación Intrajurisdiccio-nal, así como la Moción en Auxilio de Jurisdicción, presen-tadas por la parte peticionaria en el caso de epígrafe, se provee “no ha lugar” a ambas.

Notifíquese inmediatamente.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Estrella Martí-nez emitió un voto particular de conformidad. La Jueza *826Asociada Oronoz Rodríguez emitió un voto particular de con formidad, al que se unieron la Jueza Presidenta Se-ñora Fiol Matta y los Jueces Asociados Señores Martínez Torres y Feliberti Cintrón. El Juez Asociado Señor Kolthoff Caraballo emitió un voto particular disidente, al que se le unió la Jueza Asociada Señora Pabón Charneco. El Juez Asociado Señor Rivera García no intervino.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo

— O —